UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 BRIAN WILLIAM SCHUMAKER,

                       Pro se Plaintiff,

                       v.                         Case No. 19-cv-3138 (CRC)

 BRIAN E. ORTIZ, et al.,

                       Defendants.

                                           OPINION

       In August 2011, the United States District Court for the Northern District of Georgia

sentenced Brian William Schumaker to 360 months imprisonment for various sexual exploitation

and possession of child pornography offenses. See Judgment, United States v. Schumaker, No.

07-cr-289 (N.D. Ga. Aug. 2, 2011). Since then, Schumaker has launched a bevy of attacks on his

convictions and sentence. He first unsuccessfully appealed his convictions to the Eleventh

Circuit. See United States v. Schumaker, 479 F. App’x 878 (11th Cir. 2012). He then filed a pro

se petition under 28 U.S.C. § 2255 in the Northern District of Georgia seeking to vacate his

sentence, which Judge William S. Duffey denied. See Opinion & Order, United States v.

Schumaker, No. 07-cr-289 (N.D. Ga. June 13, 2016). He sought a certificate of appealability to

challenge that decision before the Eleventh Circuit, which was denied as well. See Order,

Schumaker v. United States, No. 16-15314-B (11th Cir. Feb. 10, 2017). 1




       1
         Schumaker also filed pro se 28 U.S.C. § 2241 petitions in the Northern District of
Georgia, which were ultimately dismissed. See Order, Schumaker v. Hawker, No. 12-cv-1499
(N.D. Ga. Aug. 6, 2012); Judgment, Schumaker v. Mansch, No. 09-cv-2593 (N.D. Ga. Sept. 28,
2009).
       Mr. Schumaker now claims that he is being unlawfully detained because the statute that

conferred jurisdiction to impose his sentence was not properly enacted. See Compl. ¶¶ II.B, II.C

& VI.C. Because his claim is essentially one that “the [sentencing] court was without

jurisdiction to impose [his] sentence,” 28 U.S.C. § 2255(a), the Court will construe Schumaker’s

complaint as a second successive § 2255 petition. See United States v. Akers, 519 F. Supp. 2d
94, 95 (D.D.C. 2007) (“Regardless of how a pro se prisoner styles his motion, a court must

review the motion based on its substance.”). Even setting aside the fact that Schumaker has filed

his petition in the wrong venue, see 28 U.S.C. § 2255(a) (identifying “the court which imposed

the sentence” as the proper venue for such a petition), the Court concludes that it does not have

jurisdiction to entertain Schumaker’s request and will thus dismiss the complaint. See 28 U.S.C.

§ 1915A(b)(1) (“On review, the court shall . . . dismiss the complaint . . . if the complaint [] is

frivolous, malicious, or fails to state a claim upon which relief may be granted.”).

       Once the sentencing court has adjudicated a petitioner’s first § 2255 motion, it lacks

jurisdiction to hear any “second or successive” § 2255 motion without certification by a panel of

the relevant court of appeals. 28 U.S.C. § 2244(b)(3)(A) (“Before a second or successive

application permitted by this section is filed in the district court, the applicant shall move in the

appropriate court of appeals for an order authorizing the district court to consider the

application.”); see also Harris v. United States, 522 F. Supp. 2d 199, 203 (D.D.C. 2007) (“This

restriction is jurisdictional, and the court must establish that it has the power to hear the case

before addressing the merits of such a motion.”). Because Schumaker has already filed an

unsuccessful § 2255 motion, he must seek leave from the Eleventh Circuit to file another

successive petition before any court may entertain it.




                                                   2
       The Court could, “in the interest of justice,” transfer Schumaker’s motion to the Eleventh

Circuit for authorization to file a successive § 2255 motion in the Northern District of Georgia.

See 28 U.S.C. § 1631. The Court declines to do so in this case, however, because Schumaker

has not met the standards for obtaining such a certification. “A petitioner seeking leave to file a

successive § 2255 petition must show either (1) ‘new evidence . . . sufficient to establish by clear

and convincing evidence that no reasonable factfinder would have found the movant guilty of the

offense’ or (2) ‘a new rule of constitutional law, made retroactive to cases on collateral review

by the Supreme Court, that was previously unavailable.’” United States v. Naranjo, No. CR 93-

418-04 (TFH), 2014 WL 5408414, at *2 (D.D.C. Oct. 24, 2014) (quoting 28 U.S.C. § 2255(h))

(alteration in original). Mr. Schumaker has shown neither.

       For the foregoing reasons, the Court dismisses this case. A separate order will

accompany this memorandum opinion.




                                                             CHRISTOPHER R. COOPER
Date: January 8, 2020                                        United States District Judge




                                                 3